Citation Nr: 0306819	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  02-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for thoracic spine 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had active military service from September 1990 
to December 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The Board notes that the veteran's representative, in March 
2003, raised the issue of entitlement to service connection 
for arthritis affecting portions of the veteran's back other 
than his thoracic spine (it appears the RO considers the 
degenerative changes affecting the veteran's thoracic spine 
as part of that disability).  This matter is therefore 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran's thoracic spine disability is manifested by 
complaints of moderate pain productive of moderate limitation 
of motion and by slight degenerative changes, but not by any 
incapacitating episodes of intervertebral disc syndrome, 
neurologic impairment, weakness, fatigability or 
incoordination, or demonstrable deformity of a vertebral 
body.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
thoracic spine disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 
5285, 5293 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), was signed into law.  This 
liberalizing law is applicable to the veteran's claim.  See 
Holliday v. Principi, 14 Vet. App. 280 (2001) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  But see Dyment v. 
Principi, 287 F.3d 1377 (2002) ("the inference is nearly 
inescapable that section 3(a) of the VCAA ... was not intended 
to be given retroactive effect").  

On August 29, 2001, VA promulgated final regulations to 
implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  Except for 
revisions pertaining to claims to reopen based on the 
submission of new and material evidence, which in any event 
are not applicable in the instant case, the final regulations 
are effective November 9, 2000, and "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

After review of the record, the Board concludes that VA's 
duties under both the VCAA and the new regulations have been 
fulfilled.

The record reflects that the veteran was provided with notice 
of the March 2001 rating decision which denied entitlement to 
an evaluation in excess of 20 percent for thoracic spine 
disability.  In response to his notice of disagreement with 
the March 2001 rating decision, the veteran was provided with 
a statement of the case in January 2002 which notified him of 
the issue addressed, the evidence considered, the 
adjudicative action taken, the decision reached, the 
pertinent law and regulations, and the reasons and bases for 
the decision.  The veteran thereafter perfected his appeal of 
the issue.  The Board notes that the RO, in a February 2001 
correspondence, advised the veteran of the evidence needed to 
substantiate his claim, and also advised him of what evidence 
VA was responsible for obtaining and what evidence he was 
responsible for submitting; the veteran responded later in 
February 2001 that he had no further evidence to submit.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that, effective September 23, 2002, VA 
revised the criteria for evaluating intervertebral disc 
syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  See 
67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  The record 
reflects that the veteran's claim was considered under the 
new schedular criteria in the October 2002 supplemental 
statement of the case, and the veteran was provided at that 
time with the text of the amended regulation.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and October 2002 supplemental statement of the 
case informed the veteran of the information and evidence 
needed to substantiate his claim.  Moreover, and as noted 
above, the veteran was advised in February 2001 as to which 
evidence should be obtained by him and which evidence would 
be retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that he is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran were obtained by the RO.  
The Board notes in this regard that the veteran has reported 
receiving treatment by a chiropractor, although he has not 
identified the name or address of the referenced 
chiropractor.  He also indicated, at his October 2001 VA 
examination, that he underwent, at some unspecified point, an 
electromyography study by a private neurologist; he has not 
identified the referenced neurologist.  The Board notes that 
the veteran has submitted an August 2000 statement by Dr. 
J.G.M., who identifies himself as a chiropractor, and who may 
be the chiropractor referenced by the veteran.  The record 
reflects, however, that while the veteran was provided in 
February 2001 with the forms for authorizing VA to obtain 
private medical records on his behalf, he informed VA later 
in February 2001 that he had no additional evidence to 
submit, and he has not completed and returned to VA any 
authorization forms identifying private sources of treatment 
or permitting VA to obtain any private medical records.  The 
Board points out that the United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist is 
not a one-way street, and an appellant must do more than 
passively wait for assistance when he has information 
essential to his claim.  Wood v. Derwinski, 1 Vet. App. 190 
(1990).  Since the veteran has not availed himself of the 
opportunity to identify and authorize VA to obtain medical 
records from non-VA sources, the Board finds that VA's duty 
to assist the veteran in obtaining additional non-VA records 
has been fulfilled.

The record also reflects that the veteran was afforded 
several VA examinations in connection with the instant claim.  
The Board acknowledges that the veteran's representative, in 
March 2003, requested that the veteran undergo a VA 
orthopedic examination in light of a statement by a VA 
physician in October 2001 that he would refer the veteran for 
such an examination.  The Board points out that the veteran 
was in fact afforded the referenced orthopedic examination in 
September 2002.  The Board also notes that the veteran has 
requested an examination by a rheumatologist in connection 
with the instant appeal.  He notably has not explained why 
examination by a rheumatologist is appropriate in this case, 
other than to indicate that he was making the request after 
talking to "George at VA".  In any event the Board finds 
that the multiple orthopedic and neurologic examinations on 
file have adequately described the current nature and 
severity of the veteran's service-connected disability, and 
that the evidence on file is sufficient for the purpose of 
adjudicating the instant claim.  Consequently, examination of 
the veteran by a rheumatologist is not, in the Board's 
opinion, warranted.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected thoracic spine disability.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of remote 
clinical histories and findings pertaining to this 
disability.

Briefly, as noted in the Introduction, the veteran's period 
of service ended in December 1990.  Service connection for 
wedging of the thoracic vertebrae with back pain and 
complaints of right upper extremity numbness was granted in 
March 1991; the disability was assigned a 20 percent 
evaluation.  The veteran's disability rating was reduced to a 
non-compensable level effective from November 1, 1992, to 
January 11, 1999, on account of his failure to cooperate with 
VA in the evaluation of his service-connected condition.  In 
a September 1999 rating decision the evaluation assigned the 
veteran's disability was increased to 20 percent, effective 
January 12, 1999; this 20 percent rating has remained in 
effect since that time.

On file is the report of a May 1999 VA examination of the 
veteran, at which time he reported that he operated a store 
selling cellular phones.  He indicated that he was on his 
feet half of the work day and that he lifted no more than 20 
pounds at work.  He indicated that he drove long distances in 
the course of his employment.  The veteran reported that his 
back pain significantly limited his functional ability, and 
that he experienced a loss of more than 50 percent of his 
back motion due to pain.  He denied any fatigability, but he 
reported experiencing incoordination.  The veteran indicated 
that he experienced constant mild back pain, but reported 
that physical activity could worsen the pain.  The veteran 
indicated that he was restricted in his ability to lift or to 
rotate because of his back problems, and that he consequently 
was unable to work in fields requiring physical labor.  He 
also reported that his back pain radiated to his arms, 
although he denied any weakness or numbness.  

On physical examination the veteran's carriage, gait, station 
and posture were normal.  He was able to flex his thoracic 
spine to 60 degrees; hyperextend the spine to 35 degrees; 
rotate to 30 degrees, bilaterally; and abduct the spine to 30 
degrees, bilaterally; he did not complain of pain on range of 
motion testing, although the presence of tenderness to 
pressure was identified.  The examiner noted that the veteran 
experienced no problems with undressing, dressing, mounting 
or dismounting the examination table, walking on his heels or 
toes, or with squatting.  The examiner also noted the absence 
of any atrophy affecting the extremities or of any back 
deformity.  X-ray studies of the thoracic spine showed no 
evidence of fracture.  The examiner diagnosed the veteran 
with wedge deformity of the thoracic vertebrae and disc 
herniation at T8 and T9. 

On VA neurologic examination in July 1999, the veteran 
complained of the recent onset of episodes of numbness and 
tingling affecting his left leg and arm and his right arm, 
which generally occurred following exertion.  He reported 
that he experienced no difficulty in his avocation of 
installing equipment in cars.  The veteran reported that his 
last episode of severe discomfort occurred more than one year 
prior to the examination.  Physical examination disclosed the 
presence of vague tenderness about the right scapula, 
although full range of motion of the shoulder girdles was 
maintained.  The examiner noted that there was a suggestion 
of a scoliosis with convexity to the left.  The veteran's 
deep tendon reflexes were equal and active, and his strength 
was normal.  The veteran was able to touch the floor with his 
fingers outstretched.  The examiner diagnosed the veteran 
with disc herniation at T8 and T9, with thecal sac narrowing; 
he indicated that the disc herniation might account for the 
veteran's discomfort.

On file is the report of an August 1999 Magnetic Resonance 
Imaging (MRI) study of the veteran's thoracic spine, which 
documented the possible presence of left paracentral disc 
herniation at T8-T9.  The study showed that the thoracic 
spine was normal in alignment with no evidence of dislocation 
or subluxation.  A September 1999 MRI study demonstrated the 
presence of left paracentral disc herniation at T8-T9, which 
was causing impingement on the thecal sac.  The study was 
otherwise unremarkable except for mild disc bulges at other 
levels without any other nerve impingement.

In an August 2000 statement, Dr. J.G.M. indicates that he 
treated the veteran for thoracic disc syndrome that had 
resulted in mid thoracic pain as well as associated 
intercostal neuralgia.  He noted that the veteran presented 
on physical examination with thoracic muscle spasms and with 
considerable pain with rotation to 30 degrees on the left, 
and moderate pain with flexion to 50 degrees with intercostal 
radiating pain.  It was his opinion that the veteran had a 30 
percent permanent partial disability of his thoracic spine.

The veteran was afforded a VA examination in November 2000, 
at which time he reported that he was employed installing 
radios in vehicles.  He indicated that he was on his feet 
less than half the time at work, that he lifted no more than 
50 pounds at work, and that his work did not involve 
climbing, although it did involve occasional twisting; he 
indicated that the twisting was not much of a problem.  The 
veteran denied any symptoms of fatigability or 
incoordination, but he reported experiencing back pain about 
half the time, which he described as moderate in nature, but 
worse at times.  He reported that the pain was aggravated by 
bending or exertion, and he indicated that he was unable to 
lift many objects or to carry objects for prolonged periods.  
He explained that his back pain had limited his career, and 
that he had stopped working at his old job on the advice of 
his chiropractor after he developed low back problems.  He 
also reported that his back pain sometimes caused shortness 
of breath.  He denied any weakness, but reported experiencing 
occasional finger numbness and tingling.  

On physical examination the veteran's carriage, gait, station 
and posture were normal.  He was able to flex his thoracic 
spine to 75 degrees; hyperextend the spine to 25 degrees; 
rotate the spine to the right to 30 degrees and to the left 
to 25 degrees; and abduct the spine to the right to 25 
degrees and to the left to 20 degrees.  The veteran 
experienced no pain on straight leg raise testing, and he 
complained of pain only at the extremes of motion testing 
reported above.  The examiner noted the absence of any 
extremity atrophy or back deformity, but he did note the 
presence of back tenderness.  The examiner noted that the 
veteran exhibited no problems with undressing, dressing, 
mounting or dismounting the examination table, walking on his 
toes, or with squatting, although the veteran did complain of 
mid back pain with heel walking.  X-ray studies of the 
thoracic spine showed the presence of a slight scoliotic 
curve with slight degenerative changes and evidence of tiny 
Schmorl's nodes.  The examiner diagnosed disc herniation of 
T8 and T9 intervertebral disc with associated thecal sac 
narrowing.  The examiner concluded that the veteran's pain 
did significantly limit his functional ability, that the 
degree of additional range of motion lost due to pain was 20 
percent, but that there was no fatigability or 
incoordination.

The veteran was afforded a VA neurologic examination in 
November 2000, at which time he complained of minor to 
moderate back pain which worsened with twisting.  He 
indicated that his bowel and bladder functions were normal.  
Physical examination disclosed that the veteran's reflexes 
were brisk and equal in his arms and legs, that his muscle 
strength was normal in the arms, and that he was able to 
stand on his heels and toes and deep knee bend without 
difficulty.  No cerebellar signs in the arms or legs were 
identified, and finger-to-nose testing was normal, as was his 
heel-to-toe walking and gait.  No sensory changes in the 
hands, arms, legs or feet were present.  The veteran was able 
to bend forward to 90 degrees without difficulty.  His back 
exhibited normal curvature, without any scoliosis or 
kyphosis.  Some mild pain to palpation at the base of the 
scapulae was identified, but no definite paravertebral muscle 
spasm was present.  The examiner concluded that the veteran's 
neurologic examination was normal.  The examiner opined that 
the findings on the August and September 1999 MRI studies 
were of no clinical significance and were not responsible for 
the veteran's complaints of pain.  The examiner noted that 
the veteran did not complain of right arm difficulty and he 
essentially concluded that a neurologic diagnosis was not 
indicated.

On file is the report of an October 2001 VA neurologic 
examination of the veteran, at which time he complained of 
back pain radiating to his left shoulder blade.  The veteran 
denied any problems affecting his legs, arm, neck or low 
back.  He reported working at a position in which he 
installed car stereos and alarms.  Physical examination 
disclosed that his arms were strong, without any 
fasciculations or atrophy.  No sensory changes in the arms 
were present, and deep tendon reflexes were brisk and equal.  
There was no pain to palpation over the vertebral bodies or 
in the paravertebral region.  The examiner concluded that the 
neurologic examination of the veteran was normal and that a 
neurological diagnosis was not indicated.  He also reiterated 
that the findings on the August and September 1999 MRI 
studies were not causing the veteran's current symptoms, and 
he further concluded that there were no neurological symptoms 
in the veteran that could be related to the service-connected 
thoracic spine disability.  The examiner noted that the 
veteran exhibited no limitation of back motion, or any 
abnormal findings with respect to his shoulders.

On VA examination in October 2001 the veteran complained of 
thoracic pain.  Physical examination disclosed the absence of 
kyphosis or scoliosis, and no tenderness was present to 
punching vertebral processes of the thoracic spine.  The 
veteran exhibited full range of lumbosacral spine motion and 
he exhibited no pleuritic pain with taking a deep breath.

In a February 2002 statement, the veteran indicated that he 
recently changed his job in order to reduce the need to 
engage in twisting motions.  He indicated that he now 
modified police cars, which impacted less on his back 
condition.

The veteran was afforded a VA examination in September 2002, 
at which time he complained of mid-thoracic spine pain.  
Physical examination demonstrated that the veteran had normal 
gait and posture as well as a normal lordotic curve; his back 
was straight.  There was moderate tenderness along the mid 
thoracic spine, with tenderness in the corresponding 
paravertebral muscles.  The veteran was able to forward flex 
to 90 degrees, extend to 25 degrees, laterally bend to 30 
degrees bilaterally, and rotate to 45 degrees bilaterally.  
The veteran was able to stay on his heels and toes and he 
exhibited no pain on straight leg raise testing.  His deep 
tendon reflexes were normal.  The examiner diagnosed 
herniated disc at T8 and T9 with narrowing of the thecal sac 
(per MRI studies), as well as slight scoliotic curve in the 
thoracic spine with slight degenerative changes present and 
tiny Schmorl's nodes.  The examiner concluded that the 
veteran did not demonstrate any weakened movement, excess 
fatigability with use, endurance, incoordination or painful 
motion on the evaluation.  He indicated that there was a high 
possibility that the veteran's current degenerative changes 
developed in response to his service-connected thoracic spine 
disability, but he concluded that it was unlikely that the 
veteran's current symptomatology was due to any degenerative 
changes.

In a March 2003 statement, the veteran's representative 
argued that the veteran experienced pain on a daily basis 
with little to no relief from symptoms, and that the veteran 
changed jobs because he was unable to perform the duties of 
the prior position on account of the thoracic spine 
disability.

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2002).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2002).

The RO evaluated the veteran's thoracic spine disability as 
20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285 and 5293.  Under Diagnostic Code 5293, a 20 
percent rating is warranted for moderate intervertebral disc 
syndrome with recurring attacks.  A 40 percent evaluation is 
warranted for severe intervertebral disc syndrome involving 
recurring attacks with intermittent relief.  A 60 percent 
evaluation is warranted for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

A 60 percent rating is warranted for residuals of a fracture 
of the vertebra, without cord involvement; abnormal mobility 
requiring neck brace.  A 100 percent rating is warranted for 
residuals of a fracture of the vertebra with cord 
involvement, bedridden, or requiring long leg braces.  In 
other cases, residuals of a fracture of the vertebra are 
rated in accordance with definite limited motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  38 C.F.R. § 4.71a, Diagnostic Code 5285.

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  That code provides that degenerative 
arthritis is rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved; when limitation of motion is noncompensable, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003. 

A maximum 10 percent rating is warranted for limitation of 
dorsal spine motion which is moderate or severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2002).  A 20 percent 
evaluation is warranted for favorable ankylosis of the dorsal 
spine, and a 30 percent evaluation is appropriate for 
unfavorable ankylosis of the dorsal spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5288 (2002).  

The Board notes that, effective September 23, 2002, VA 
revised the criteria for evaluating intervertebral disc 
syndrome (IVDS) under 38 C.F.R. § 4.71a, Diagnostic Code 
5293.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  In 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.

In the present case, the Board notes that the RO evaluated 
the veteran's claim under the old schedular criteria in 
making its rating decision of March 2001.  In the October 
2002 supplemental statement of the case, however, the RO 
considered the veteran's claim under the new schedular 
criteria.  Accordingly, there is no prejudice to the veteran 
under Bernard v. Brown, 4 Vet. App. 384 (1993), and in light 
of Karnas, the Board will proceed to analyze the veteran's 
claim under both sets of criteria to determine if one is more 
favorable to the veteran. 

The amended criteria direct that IVDS be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of the chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The new criteria provide for a 40 percent 
disability rating where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A 60 percent evaluation 
is for consideration where there are incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  67 Fed. Reg. 54,349.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.  

The record reflects that the veteran's thoracic spine 
disability is manifested by moderate pain with functional 
impairment manifested by limitation of thoracic spine motion, 
but not by any weakness, fatigability, incoordination or 
neurologic impairment.

With respect to the former rating criteria of Diagnostic Code 
5293, the evidence of record demonstrates that the veteran's 
disability picture for his service-connected thoracic spine 
condition more nearly approximates the criteria for a 20 
percent evaluation than that for a higher evaluation.  In 
this regard the Board notes that while the veteran reports 
constant thoracic spine pain and has MRI evidence of disc 
herniation and degenerative changes, the VA neurologic 
examiners have indicated that his pain symptoms in fact do 
not have a neurologic basis, and that the veteran has no 
neurologic impairment associated with his service-connected 
disability.  The Board notes that the July 1999 neurologist 
indicated only that the herniation might be causing the 
veteran's discomfort, but that later VA neurologists 
specifically concluded the opposite.  The Board recognizes 
that the veteran's chiropractor, Dr. J.G.M., has indicated 
that the veteran's thoracic spine disability is productive of 
symptoms including intercostal neuralgia, but accords greater 
evidentiary weight to the opinions of the VA neurologic 
examiners, who are physicians specializing in neurology and 
who reviewed the veteran's medical history, including Dr. 
J.G.M.'s August 2000 statement.  

In any event, the Board notes that the veteran himself has 
indicated that his pain is largely moderate in nature, and 
that while he reports that his pain occasionally worsens with 
activity, he has only identified one episode, occurring in 
1998 or earlier, that he considered severe.  The Board notes 
that no weakness, fatigability or incoordination have been 
identified on any examination, and that the veteran's 
complaints of upper extremity tingling and numbness have not 
been confirmed on VA examinations, which have in fact shown 
the absence of any sensory changes.  The veteran was observed 
at his examinations to exhibit adequate motor coordination in 
activities such as undressing and dressing.  Moreover, while 
the veteran has reported shortness of breath associated with 
his back pain, no such symptoms were identified on VA 
examination in October 2001.  The Board notes that the 
veteran has reported difficulty with activities involving 
bending and twisting, and has exhibited some limitation of 
thoracic spine motion with the November 2000 examiner opining 
that the veteran's spine pain caused a 20 percent loss of 
motion.  The Board points out, however, that the veteran was 
able to touch his hands to the ground in July 1999, and has 
not evidenced any spasms on examination.  Moreover, the 
record reflects that the veteran retains substantial range of 
thoracic spine motion, even when his complaints of pain are 
considered, as indicated at the same November 2000 
examination.

In sum, in light of the evidence demonstrating the absence of 
neurological impairment associated with the veteran's 
thoracic spine disability, as well as the evidence showing 
pain that is no more than moderate in nature, and which is 
productive in any event of only minor to moderate loss of 
thoracic spine motion, the Board concludes that evidence does 
not demonstrate that the veteran experiences severe or 
pronounced IVDS.  An increased rating under the former 
criteria of Diagnostic Code 5293 is therefore not warranted.   

As noted previously, a maximum 10 percent evaluation is 
warranted for limitation of dorsal spine motion which is 
moderate or severe.  Moreover, as the veteran's thoracic 
spine is clearly not ankylosed, a higher rating under 
Diagnostic Code 5288 is not for application.

The Board notes that the veteran is service-connected for 
wedging of the thoracic spine.  Notably, however, MRI studies 
in August 1999 and September 1999 did not confirm the 
presence of any wedging, and none of the medical evidence 
since that time has demonstrated wedging.  While the MRI 
studies did document the presence of herniation at T8 and T9, 
the veteran's VA examiners have consistently noted the 
clinical absence of any associated deformity of the thoracic 
spine.  In addition, there is no indication of cord 
involvement or the need for a neck brace.  Accordingly, the 
veteran is not entitled to assignment of an additional 10 
percent rating for demonstrable deformity of a vertebral 
body, or a 60 or 100 percent rating for residuals of a 
fracture of the vertebra, under Diagnostic Code 5285.

Turning to the amended criteria of Diagnostic Code 5293, 
there is no evidence of any incapacitating episodes, as 
contemplated under the explanatory notes, to warrant the 
assignment of a 40 percent evaluation.  The record is devoid 
of any VA or private medical evidence demonstrating that the 
veteran has been prescribed bed rest at any time for his 
thoracic spine disability, and the veteran does not contend 
that he has been prescribed bed rest.  In the absence of 
objective evidence of the required incapacitating episodes, 
there is no basis for the assignment of an increased rating 
under the amended criteria of Diagnostic Code 5293.

The amended criteria also require that VA consider an 
alternative basis for an increased evaluation based on the 
chronic orthopedic and neurologic manifestations of the 
veteran's IVDS.  In regard to the veteran's orthopedic 
manifestations the Board has already considered other 
possible diagnostic codes for application in its discussion 
of an increased evaluation under the prior regulations.  As 
shown by the analysis above, there is no basis to assign an 
increased evaluation under another diagnostic code for the 
veteran's orthopedic manifestations.

As to a possible increased evaluation for the veteran's 
neurologic signs and symptoms, the evidence recited above has 
shown that there is no documented, objective neurological 
symptoms such as to warrant consideration of a disability 
rating for disabilities of the peripheral nerves under 
Diagnostic Codes 8510-8719.  38 C.F.R. § 4.124a (2002).  The 
veteran has occasionally complained of numbness and tingling 
affecting his upper extremities, and Dr. J.G.M. has indicated 
that the veteran experiences intercostal neuralgia.  
Nevertheless, multiple VA neurologic examinations have 
consistently demonstrated the absence of any upper extremity 
weakness or sensory changes, and have indicated that the 
veteran in fact has no evidence of neurological impairment, 
let alone one associated with his thoracic spine disability.  
As noted previously, the Board has accorded greater 
evidentiary weight to the VA examination reports on file than 
to the August 2000 statement by Dr. J.G.M.  

Where functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

As discussed previously, the veteran's thoracic spine 
disability is rated above the maximum schedular level for 
loss of range of motion under Diagnostic Code 5291, and his 
thoracic spine is clearly not ankylosed.  In addition, the 
Board points out that the veteran's complaints of thoracic 
spine pain are contemplated under the schedular criteria 
under the prior regulations for Diagnostic Code 5293 and a 20 
percent rating.  The Board finds that the symptoms of the 
veteran's thoracic spine disability do not rise to a level to 
require the assignment of a higher disability rating under 38 
C.F.R. §§ 4.40, 4.45 and DeLuca.  

The Board notes that Dr. J.G.M. has concluded that the 
veteran has a "30% permanent partial disability to her [sic] 
thoracic spine".  The Board points out, however, that Dr. 
J.G.M. has not addressed the proper evaluation of the 
veteran's thoracic spine disability in terms of VA's Rating 
Schedule.  As already discussed, the Board finds that the 
veteran is not entitled to a rating greater than 20 percent 
for his disability under the Rating Schedule

Accordingly, the Board concludes that a rating in excess of 
20 percent for the veteran's thoracic spine disability is not 
warranted.

Lastly, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2002).  Although the veteran's representative 
contends that the thoracic spine disability prevented the 
veteran from performing the duties required by his prior 
position, the Board notes that what the veteran actually 
indicated to VA was that he changed jobs once on 
recommendation by his chiropractor in light of low back 
complaints, and on another occasion in order to reduce the 
number of times he was required to engage in twisting 
motions; he has not indicated that he was unable to perform 
his job because of his thoracic spine condition.  The Board 
notes in passing that the veteran's current job modifying 
vehicles appears to be similar in nature to the position he 
recently left, and that he presumably still needs to engage 
in twisting motions.  In any event, the veteran is currently 
employed and has not adduced any evidence that his thoracic 
spine disability has adversely affected his employment.  In 
addition, as discussed in detail above, the evidence shows 
that the veteran's service-connected thoracic disability is 
productive of only moderate pain, some restriction of dorsal 
spine motion, and no neurological impairment.  Moreover, 
there is no evidence that the veteran's service-connected 
disability has necessitated frequent periods of 
hospitalization or that the manifestations of the disability 
are unusual or exceptional.  Therefore, the Board finds that 
the criteria for submission for an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 
9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995). 


ORDER

Entitlement to an increased rating for thoracic spine 
disability is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

